Case 2:18-cv-02188-PKH Document 1-1                    Filed 11/07/18 Page 1 of 5 PageID #: 14




                                             EXHIBITA

                          TO COMPLAINT FOR FORFEITURE                  IN
                                                 REM

All articles offood in various size and type containers (excluding metal and glass containers)
located anywhere on the property at I and L Grocery, LLC,4810 N. Highway 71, Alma,
Arkansas inclntding but not limited to the main warehouse, the retail store, warehouses 1-6, the
pricing shed, liquidation warehouse, or any other storage facility (excluding any walk-in
coolers and walk-in freezers) on the property. Including but not limited to:

        |   .   24 cases, more or less, of raisin bran cereal, an article   of food, labeled in part:

                (Case)
                161t8.7 0Z
                BOXFS*+ *Ptt,
                91389***Rr\ISIN B[L{N
                CERP6;***gg'
                AUG20I8 CCP 19:44
                0653

                (Box)
                meijer*** RAISIN BIL{{ *** NET
                un' 18.7 OZ***AUG2ol8
                CCP+**DIST. BY MEIJER
                DISTRIBUTION, INC. GRAND
                RAPIDS, MI
                49544+ + *www.meijer.com



        2       64 cases, more or less, of cinnamon swirl crunch cereal, an article    offood,
                labeled in part:

                (Case)
                12112.202
                BOXFS** *MEIJ
                91416***CINNI_MINI
                CRI-]NCH@
                GEREAL+++BB:
                AUG2218T3M 08:56
                00000132

                (Box)
                meijer*** CINNAMON SWIRL
                CRUNCH *** NETWT 12.2                                                      GOVERNMENT
                                                                                              EXHIBIT
                oz+** AU G221    I   T3M{. * {'DIST.   BY
                                                                                                 A
                                                       t4
Case 2:18-cv-02188-PKH Document 1-1               Filed 11/07/18 Page 2 of 5 PageID #: 15




                MEIJER DISTRIBUTION, INC.
                GRAND RAPIDS, MI
                49544:t * * www.meijer.com


        J       6 metal bins, more or less,   of mixed bags   of   dog food, an article of food,
                labeled in part:

                (Bag)
                 ***Hilfs PRESCRIPTION
                DIET* * *Digestive Care***NET WT 8
                lb++* 10207 PT3 I 1 508***BEST BEFORE
                07 2018 MO61 1812 KD 341***Made in our
                own USA facilities with the highest quality
                ingredients fiom North America, Europe,
                Australia and New Zealand.

All articles of drug (expired and unexpired) located anyvhere   on the property   all
                                                                                    and L
Grocery, LLC, 1810 N. Highway 71, Alma, Ar*ansas including but not limited to the main
warehouse, the retail store, warehouses l-6, the pricing shed, liquidation warehouse, or any
other storage facility (excluding any walk-in coolers and walk-in freezers) on the property.
Including but not limited to:

         4       Renewal Hand Sanitizer 80 cases of6, 8 oz bottles and    l0l   cases
                 cases of 6, 8 oz bottles an article of drug product

                 (Bottle)
                 (***IUTE AID* * *RENEWAL TM***advanced
                 HAND SANITIZER***8FL OZ***L0013548FB***0230975 EXP. 01/2016
                 2l '25***Drug Facts*** Active ingredient* * *Ethyl Alcohol
                 70%o* + iPurpose* *
                                     *Antiseptic* * * DISTRIBUTED BY RITE AID 30 HUNTER
                 LANE, CAMP HILL, PA I TOI 1***'

         5        Neutrogena Baby faces sunscreen SPF 45 2.5 FL OZ 12 cases of 12 each
                  boxes*l cases of 12 each boxes

                  (Case)
                  "+++Neutrogena***LOT0022C***E)C'}2O14/1 0***Neutrogena
                  Corporation Los Angeles, CA 90045 Pure & Free Baby Faces Ultra
                  Gentle Cream Sunscreen Broad Spectrum SPF45+2.5 fl oz+**"

                  (Boftle)
                  ++ +Neutrogena** *pure & free baby faces ultra gentle cream
                  sunscreen+ + * Broad Spectrum SPF 45++*+Drug Facts***Active
                  ingredient Titanium Dioxide 5.15, Zinc Oxide
                  2.9%o+ * *Purpose* ** Sunscreen* **LOT0022C EXP20l4/10**
                                                                              *n



                                                  l5
Case 2:18-cv-02188-PKH Document 1-1               Filed 11/07/18 Page 3 of 5 PageID #: 16




All articles of device located anl,r,vhere on the property at J and L Grocery, LLC, 4810 N
Highway    71, Alma, Arkansas including but not limited to the main warehouse, the retail
store, the pricing shed, the liquidation warehouse, or any other storage facility (excluding
any walk-in coolers and walk-in fieezers) on the property. Including but not limited to:

          6.     70 units, more or less, ofCVS burn pads found in the grocery retail store,
                 an article ofdevice, labeled in part:

                 (Bag)
                            .***CVS Health STERILE Manuka Honey Bum Pad *** Infused
                 with medical-grade honey, which assists in maintaining a moist environment
                 for optimal wound healing *** Ideal for minor scalds and bums *** LOT ***
                 051015 *** 2018_03 **+ I ADHESJVE PAD *** #313377 ***'.

          7      92 boxes, more or less, of Tampons Biodegradable found in the grocery retail
                 store, an article ofdevice, labeled in part:

                 (Box)
                 "***TAMPONS BIODEGRADABLE *** Super *** 20 tampons *+*
                 ATTENTION: *** Choose the absorbency to best suit your needs: ***
                 Ingredients: **+ TAI\4PONS BIODEGRADABLE * ** 228610 *** Distributed
                 by Rostam US    *** Lincoln, RI 02865 ***

          8      8 boxes, more or less, of Sterile Signature Care Hydrogen Peroxide Cleaning
                 and Disinfecting solution found in the $ocery retail store and the pricing shed,
                 an article ofdevice, labeled in part:

                 (Box)
                 ,***STERJLE *** HYDROGEN PEROXIDE Cleaning & Disinfecting Lens
                 Care System *t* 12 FL OZ *** TAI{PER EVIDENT: *** WAI{NING' ++*
                 PRECAUTIONS: ++* Store below 25"C (77oF; +** DIRECTIONS FOR
                 USE' *** Signature care *** STERILE +t* RDl5l59 *** 114720 EXP 5/18


         9       35 boxes, more or less, ofPoise pads, lot numbers LF813922X and LF814022X,
                 found in the main warehouse, an article ofdevice, labeled in part:

                 (Box)
                  ***Poise PADS ++* LF8 139 22l{ 01.44 *** LONG LENGTH **+ 6 ***
                 ULTIMATE *+* 108 PArrS,t** 4816500 *** Poise PADS *** Trusted 3-in-l
                 Protection *** lndividually Wrapped *** 500000037585 ***n

        10.     69 packs, more or less, of Attends adult diapers, Item # 2503 1 (lot numbers
                5267W 62301, 5322W6t312, 5322W 61313,s219W601 39, 7 l64W 6220t,


                                                 l6
Case 2:18-cv-02188-PKH Document 1-1                Filed 11/07/18 Page 4 of 5 PageID #: 17




                7t64W 61729, 7 164W 617 1 5, 7 164W 62041, 7 t64W 62212, 71 07W60858,
                71 3 I W6 1 5 54, 7 339W 601 47, 7 1 64W 62042, 7 27 lW 607 47, 6022W 60402,

                7107W60856, 7131W61606, 5287W61721, and 5267W62301) and Item #
                36850 (lot numbes 716421214:01 and7164Zl2l4:04), found in the main
                warehouse, an article of device, labeled in part:

                (Packs)
                 ***Attends *** Underwear Complete *** 20 COUNT *** MEDIUM *+*
                Waming ** * Reorder Number * * * APP0720 * ** Underwear Complete ** *
                Attends *+* Incontinence *** How to Apply *** INCLUDE NUMBER WITH
                CORRESPONDENCE 5322W61312 +**I .

        11.     45 packs, more or less, of Premier Com Cushions (no lot number) found in the
                liquidation store, an article ofdevice, labeled in part:

                (Packs)
                n**+Premier CORN CUSHIONS NON-MEDICATED *** 9 CUSHIONS ***
                Helps relieve painful pressure *** DIRFCTIONS: **+ Distributed by: ***
                Premier Brands of America Inc. Mount Vernon, New York ***u.

        12.     34 boxes, more or less, of Rapid Care Cool Pack (no lot number) found in the
                grocery retail store and liquidation store, an article ofdevice, labeled in part:

                (Box)
                r***Rapid care *+* ITEM #80012 *** INSTAI\IT COLD PACK *** SINGLE
                USE *** CONTAINS I COLDPACK *** Ideal For Minor Sprains *** Sports
                Injury *** Directions to Activate *** MCL ENTERPRISES Mira Loma, CA


All articles of cosmetic located anywhere on the property at J and L Grocery, LLC' 1810
N. Highway 71, Alma, Arkansas including but not limited to the main warehouse, the retail
store, warehouses l-6, the pricing shed, liquidation warehouse, or any other storage facility
(excluding any walk-in coolers and walk-in freezers) on the property. Including but not
limited to:

         l3     4***1218 oz***PERSONAL CARE DEEP CLEANSING COLD
                CREAM***100 48155 92229 4***Personal Care Products, LLC Troy,
                Michigan 48084 U.S.A.***'

         14.    3 PALLETS, MORE OR LESS OF 72 PIECE/CASES OF
                CLAIROL HAIR COLORING, LABELED IN PART:

               (CASE)
         15.    (*|*CLAIROL PROFESSIONALT**CONTENTS:             72 PIECES
                (l 2-6 PACKS)+ ++9N/89N+    *   *CLASSIC VERY LIGHT


                                                  t7
Case 2:18-cv-02188-PKH Document 1-1       Filed 11/07/18 Page 5 of 5 PageID #: 18




            NEUTRAL
            BLONDE***3815 19063 1 07***3234030200***320456***09.2
            3***84886535*** 10381519063 104***'

      16.   3 CASES, MORE OR LESS, OF COLD CREAM DEEP
            CLEANSING MAKE.UP REMOVER, LABELED IN PART:

            (BOTTLE)
      17.   "***Personal Care***cold cream Deep Cleansing***removes
            make-up***NET WT 8 oz* * * Distributed by: PERSONAL
            CARE PRODUCTS, LLC***Troy, Michigan 48084
            U.S.A.***Made in China***pRo. 02/2014***8re'.
            02/2017***"




                                         l8
